Exhibit 10.20
[logo.jpg]
 
500 Expressway Drive South
Brentwood, NY 11717
Phone: 631.231.4600
Fax: 631.404.3899
www.medical-action.com
 
June 14, 2012




Mr. Chuck Kelly
[___________]
[___________]


Dear Chuck,


As approved by Paul D. Meringolo, CEO & President, and the Board of Directors, I
am providing you with a summary of your Fiscal Year 2013 compensation program as
an Executive Officer and member of the Executive Leadership Team:


·  
Effective July 1, 2012 your new title will be President & General Manager –
Patient Care

·  
Base Salary - $11,538.46 bi-weekly to be effective July 1, 2012 (Subject to
applicable taxes)

·  
Salary adjustment of $4,166.66 per month to be paid on the last payroll of each
month in FY’13. (Effective July 2012 and subject to applicable taxes)  You must
be employed at the time of payment to be eligible

·  
Bonus Opportunity at 50% of base upon achievement of $12.7M in Operating Income

·  
20,000 Restricted Shares granted upon achievement of $15M in Operating Income

·  
Car allowance of $15,000 per year



Your leadership and dedication to our Values in Action will allow us to achieve
our goals in FY’13.  Please sign and return this document to me at your earliest
convenience.

Sincerely,
 
/s/ Laurie Darnaby
   
Laurie Darnaby, SPHR
   
Vice President of Human Resources
               
/s/ Chuck Kelly
 
08/20/2012
Chuck Kelly, President & General Manager -
 
Date
Patient Care    